TANNER, P. J.
This is a petition under the Workmen’s Compensation Act.
We find, first, that the petitioner has failed to show that he gave any written notice within thirty days after the accident of the happening of the accident, and we find no rea*176son, because ol accident, mistake or unforeseen cause, to excuse it.
For petitioner: Charles R. Easton.
For respondent:William S. Flynn.
Second, we And that the petitioner has failed to prove that the accident arose out of or in the course of his employment, since he was forbidden to take his team out without having first seen the superintendent.
Third, we find that the accident was not occasioned intentionally by the plaintiff and under the weight of the evidence did not result from his intoxication.
Fourth, we find that the accident occurred as alleged in the petition.
For these reasons the petition is denied and dismissed.